Judge Brooks in his dissent, states that the majority opinion does not set out the affidavit of David *Page 61 
McKee. However, as will be seen from the original opinion that affidavit is referred to and its contents substantially stated, but the holding of the court being essentially based on the affidavit of Hubbard that only was set out.
We notice that the dissenting opinion adopts the McKee affidavit as the basis for the writ of requisition by the Governor of Texas. However, no particular reason is assigned for that selection. In the majority opinion, the court definitely stated the reasons for adopting the affidavit of Hubbard. It seems that Judge Brooks was compelled also to resort to the Hubbard affidavit as authority for granting the requisition, on the ground that the McKee affidavit made no allusion to the fact that Mrs. Parlee Denning was a fugitive from justice. He uses said affidavit for this purpose but abandons it for any other purpose. We believe if it was necessary to resort to this affidavit as a basis for the requisition on any pretext, that we would be constrained to adopt the same entirely as the predicate for the requisition warrant.
Let us assume, however, that both were before the Governor of Texas, and Judge Brooks appears to treat both as before him, and see how the case then stands. Both charged the same matter as constituting the offense alleged against Mrs. Parlee Denning. The McKee affidavit in general terms charges the offense, while the Hubbard affidavit charges the same offense and gives the details or particulars thereof. These show an offense not committed in the State of Colorado but if an offense in any forum, committed in the State of Kansas. That was the real offense for which the governor granted his writ of requisition, and it showed absolutely the want of authority on the part of the executive of this State to have issued said writ. The dissenting opinion does not attempt to avoid this proposition. So we hold that, even if it be conceded that both affidavits were before the governor of this State (as Judge Brooks holds), there was no authority on the part of the executive of this State to have issued said writ. The same was issued, as stated in the original opinion, on an affidavit charging the offense on information and belief, and was issued for an offense (if it was an offense anywhere) in the State of Kansas, and not in the State of Colorado. For the reasons herein stated, and as stated in the original opinion, I believe that the judgment should be reversed and appellant discharged.
Reversed and relator discharged. *Page 62